Citation Nr: 0910135	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  03-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected epicondylitis of the right elbow.  

2.  Entitlement to an intial compensable rating for the 
service-connected epicondylitis of the left elbow.  

3.  Entitlement to an effective date prior to April 10, 2003 
for the grant of service connection for Morton's neuroma, 
right foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to 
September 2000.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from March 2001, February 2003, and August 
2003 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In December 2006, the Veteran testified at a personal hearing 
via a video conference at the RO before the undersigned 
Acting Veterans Law Judge sitting at the Board.  A transcript 
of his testimony is associated with the claims file.

A March 2007 Board decision/remand denied entitlement to an 
initial rating in excess of 20 percent for the service-
connected degenerative disc disease of the cervical spine 
with stenosis, denied entitlement to an initial compensable 
rating for the service-connected bilateral tinea pedis, 
corpora type, and denied entitlement to an initial 
compensable rating for the service-connected allergic 
rhinitis with sinusitis.  The March 2007 Board decision 
granted an increased initial rating from 10 to 30 percent for 
the service-connected gastroesophageal reflux disease (GERD).  
The Board remanded the issues of entitlement to service 
connection for a right foot disability and a hip disability 
secondary thereto, entitlement to higher initial ratings for 
the service-connected right and left elbow epicondylitis, and 
entitlement to a TDIU.  

After additional RO development, but before the case was 
returned to the Board for further appellate disposition, the 
RO issued a rating decision in May 2008 that granted service 
connection for Morton's neuroma, right foot (10%), right hip 
trochanter bursitis, sclerosis of the femoral head (20%), 
left hip trochanter bursitis, sclerosis of the femoral head 
(10%), entitlement to a TDIU, and established basic 
eligibility to Dependents' Educational Assistance (DEA).  An 
effective date of April 10, 2003 was assigned for the grants 
of service connection, the TDIU, and DEA.  These grants 
represent full grants of the benefit sought on appeal and the 
issues are no longer in appellate status; however, after the 
case was returned to the Board, the Veteran disagreed with 
the effective date assigned for the grant of service 
connection for the Morton's neuroma, right foot.

The issue of entitlement to an effective date prior to April 
10, 2003 for the grant of service connection for Morton's 
neuroma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right (major) elbow epicondylitis has, 
since service, been manifested by pain, a loose body in the 
humerus, and flexion limited to 110 degrees; however, range 
of motion has always been within normal limits for extension, 
supination, and pronation.  No ankylosis has ever been 
demonstrated, 
X-rays do not show any significant degenerative changes in 
the right elbow, and even with consideration of any 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, or any other such factors 
not contemplated in the relevant rating criteria, the right 
elbow is not limited to 90 degrees of flexion or any 
limitation of extension.

2.  The Veteran's left elbow epicondylitis has, since 
service, been manifested by pain and flexion limited to 110 
degrees; however, normal range of extension, supination and 
pronation has always been demonstrated, and no functional 
impairment, ankylosis or abnormal x-ray findings have been 
noted; and, even with consideration of any additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, or any other such factors not contemplated 
in the relevant rating criteria, the left elbow is not 
limited to 100 degrees of flexion or any limitation of 
extension.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected right elbow 
epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5024, 5206, 5207, 5208, 5213 (2008).

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected left elbow epicondylitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206, 
5207, 5208, 5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the Veteran's initial claim of service 
connection for epicondylitis of the right and left elbow was 
submitted prior to passage of the VCAA.  The rating decision 
granting service connection for, inter alia, epicondylitis of 
the right and left elbows was issued in March 2001, only a 
few months after the VCAA was signed into law, and before the 
Court was able to further define its parameters.  A pre-
adjudicatory notice letter was not issued to the Veteran with 
regard to his initial claims of service connection.  With 
respect to the claims for higher initial ratings currently on 
appeal, however, the lack of notice resulted in harmless 
error as the underlying claims of service connection for 
epicondylitis of the right and left elbow were granted.  
Notwithstanding the initial grant of service connection, the 
RO subsequently sent a duty to assist letter to the Veteran 
in August 2005 that explained what was necessary to obtain an 
increased rating for a service-connected disability.  The 
letter requested evidence pertaining to the Veteran's claims 
for increase, and the Veteran was told how VA would assist 
him in obtaining evidence supportive of his claims.

A subsequent letter sent to the Veteran in December 2007 
provided notice of how effective dates and initial disability 
ratings are assigned.  

With respect to the timing of VCAA notice, any defect was 
harmless error.  Although the notices were provided to the 
Veteran after the initial adjudication, the Veteran has not 
been prejudiced thereby.  The content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Veteran is challenging the initial evaluation assigned 
following the grants of service connection for right and left 
elbow epicondylitis.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  The Veteran was 
afforded the opportunity to testify before the Board.  The 
Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Increased Ratings

The Veteran seeks an initial rating in excess of 10 percent 
for the service-connected epicondylitis of the right elbow 
and a compensable rating for the service-connected 
epicondylitis of the left elbow.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered whether staged ratings are warranted.  However, 
the disabilities at issue have not significantly changed and 
uniform evaluations are warranted.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Because service connection has been in effect for the 
epicondylitis of the right and left elbow since service, the 
entire body of evidence must be considered with regard to the 
claims for higher initial ratings.  

At VA examination in July 2000, the Veteran reported that his 
bilateral chronic epicondylitis was relieved by bands and was 
exacerbated when the bands were removed.  He described a weak 
grip, and pain in the elbow with pronation and shaking hands.  
The band gave him considerable relief, although he did have 
episodes of dropping, particularly on the right with certain 
positions.  The right elbow was worse than the left.  Pain 
was present during grip of the right hand, and after gripping 
with the left hand.  Flexion of the elbows was to 160 
degrees, extension to 0 degrees, pronation to 90 degrees and 
supination to 85 degrees.  July 2000 X-rays of both elbows 
revealed two mm calcific density proximal right lateral 
epicondyle compatible with the clinical history of lateral 
epicondylitis.  No similar shadows were seen on the left.  
Elbows were otherwise unremarkable.  

Private treatment records confirm that the Veteran received a 
cortisone injection to the left arm for "tennis elbow" in 
September 2001.

At a QTC examination provided on a fee basis for VA in 
December 2002, the Veteran continued to report pain in his 
elbows, with the right worse than the left.  The Veteran 
received cortisone shots and used arm bands for support and 
pain management.  Elbow examination was within normal limits 
bilaterally.  The examiner noted the Veteran's history of 
tendinitis in both elbows, but range of motion testing 
revealed flexion to 145 bilaterally, extension to 0 degrees 
bilaterally, supination to 85 degrees bilaterally, and 
pronation to 80 degrees bilaterally, with no pain present.  
Range of motion of the elbows was not further limited by 
pain, fatigue, weakness, lack of endurance of incoordination.  
There was no ankylosis of either elbow.  The examiner 
indicated that the Veteran's VA established diagnosis of 
epicondylitis of the right and left elbow had resolved, as 
there was no evidence of current epicondylitis on the right 
and no active epicondylitis on the left.

In a March 2003 statement, the Veteran explained that he 
almost always had pain in his elbows, and that on the day of 
his last VA examination, there was no pain present.  
Notwithstanding the lack of pain during the examination, the 
Veteran maintains that he has pain most days, for which he 
takes Motrin, daily; that his pain is severe; and, cortisone 
shots only offer temporary relief.

At a QTC examination provided on a fee basis for VA, in 
December 2005, the Veteran described difficulty lifting his 
hand, and although he did not experience incapacitation due 
to the epicondylitis, he did have periods of flare-up 
approximately every six months.  He received steroid 
injections to help with the pain.  Functional impairment 
included difficulty lifting and pulling.  The Veteran did not 
miss time from work.  X-rays of the Veteran's right and left 
elbow were normal.  The general appearances of the bilateral 
elbows arc were within normal limits.  There was tenderness 
to palpation of the right epicondyle.  Range of motion of the 
bilateral elbows was as follows:  Flexion to 145 degrees, 
extension to 0 degrees, supination to 85 degrees, and 
pronation to 80 degrees.  Ranges of motion of the bilateral 
elbows were not additionally limited secondary to pain, 
fatigue, weakness, lack of endurance or incoordination.  
Diagnosis was intermittent bilateral epicondylitis with right 
epicondylitis during the examination.

At a private examination in October 2006, the Veteran 
continued to complain of elbow pain.  His most recent 
cortisone shot was given approximately six months prior, 
followed by a Medrol Dosepak, which seemed to help.  He used 
a tennis elbow brace in the past, but no wrist supports.  
Recreationally, he worked on cars, went to the gym, and was 
involved in gardening.  On examination, the Veteran exhibited 
full flexion, extension, supination and pronation.  The 
shoulder ranged freely.  Forced wrist dorsiflexion against 
resistance gave him lateral elbow discomfort, where he had 
palpable tenderness over the epicondylar ridge.  There was no 
swelling or defect noted.  The Veteran could extend and 
oppose the thumb, as well as abduct the index finger.  
Sensation was intact to all volar digit tips.  Radial pulse 
was 2+.  X-rays showed some superficial calcifications over 
the lateral epicondylar area consistent with chronicity of 
his tennis elbow problem.  The assessment was lateral 
epicondylitis, symptomatic on the right, asymptomatic on the 
left.  The examiner suggested the use of a tennis elbow brace 
and physical therapy, and indicated that the Veteran should 
stay out of the gym if possible.  

After monthly physical therapy appointments in October, 
November, and December, the Veteran reported back to his 
private doctor that he felt 80 percent better.  The tennis 
elbow brace appeared to give the most relief, and the Veteran 
requested to continue with physical therapy.  

At his personal hearing in December 2006, the Veteran 
testified that one his doctors told him that he had two bone 
chips in his elbow.  The Veteran reiterated this assertion in 
correspondence received at the RO in February 2007.  
Specifically, the Veteran maintained that two bone chips were 
found in his elbow with the use of new imaging technology.  
The Veteran also reported that on most days, he is unable to 
lift the 13 gallon trash bag out of the trash can.  The 
Veteran described pain in his right elbow, just above and 
just below the point on the outer edge of the elbow that was 
present almost all the time.  The pain was worse with lifting 
or any other type of endurance activity.  The Veteran 
mentioned that he began acupuncture in 2007 as he was not 
satisfied with the results of conventional physical therapy.  

The Veteran was again examined by VA in January 2008.  The 
Veteran opined that his elbow disability had gotten 
progressively worse over the years, necessitating 800 mg 
Motrin, three times daily for pain management.  X-ray studies 
taken in conjunction with the examination noted a loose body 
on the medial aspect of the right humerus.  Otherwise, there 
were no fractures or dislocations, bilaterally.  The soft 
tissues were unremarkable in both elbows and there was no 
evidence of significant degenerative changes.  Examination of 
the right and left elbow revealed tenderness about the right 
and left elbow, with active flexion against gravity from 0 to 
110 bilaterally.  Passive range of flexion on the right was 
from 0 to 130 degrees and passive range of flexion on the 
left was from 0 to 110 degrees.  There was no additional 
limitation of motion with repetitive use.  The diagnosis was 
bilateral elbow pain due to chronic lateral epicondylitis 
(tennis elbow).  The examiner did not expect that the right 
and left tennis elbow had any significant effects regarding 
the type of work that the Veteran did.  Regarding daily 
activities, the service-connected right and left elbow 
epicondylitis had a mild effect on most activities of daily 
living.  The examiner concluded that the Veteran had a 
disability in both forearms as demonstrated by a decrease in 
range of motion and tenderness over the epicondylar 
prominences.  The disability was likely stable, but had 
become chronic and possibly permanent since it has been 
ongoing for so long.  

The Veteran's right and left elbow epicondylitis is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206 for 
limitation of flexion of the forearm.  

Under Diagnostic Code 5206, a noncompensable rating is 
assigned when flexion of either arm is limited to 100 degrees 
or higher.  Limitation of flexion of either the major or 
minor forearm to 100 degrees warrants a 10 percent rating; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent rating; limitation of flexion of the 
major forearm to 70 degrees warrants a 30 percent rating; 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent rating; and limitation of flexion of 
the major forearm to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.

The medical evidence in this case shows that flexion of the 
Veteran's right and left forearm has never been limited to 
more than 110 degrees, even including pain and functional 
limitation.  Thus, the criteria for the assignment of a 
compensable rating based solely on limitation of flexion are 
not met for either elbow.  

All other potentially applicable diagnostic codes are 
considered.  Under DC 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating; limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating; limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating; limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5208, a 20 percent disability rating is 
available for either the major or minor arm where flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts, as for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.  Diagnostic Code 5024 is listed as part of a group of 
Diagnostic Codes governing disabilities to be rated by 
analogy to degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 
5003.  

The evidence in this case does not show X-ray evidence of 
arthritis; thus, an increased rating under Diagnostic Codes 
5003 and/or 5024 is not warranted for either elbow.  

Other Diagnostic Codes (DCs) pertaining to the forearm that 
are not applicable in this case include DC 5205 - ankylosis 
of the elbow; DC 5209 - impairment of the flail joint and/or 
Joint fracture; DC 5210 - nonunion of the radius and ulna 
with flail false joint; DC 5211 - impairment of the ulna; DC 
5212 - impairment of the radius; DC 5213 - impairment of 
supination and pronation, including limitation of motion.  As 
none of these conditions have been demonstrated, higher 
ratings may not be assigned pursuant to Diagnostic Codes 
5205, 5209-5213.

Applying the medical evidence of record to the relevant 
rating criteria above, there is no basis on which to assign 
higher initial ratings for the service-connected 
epicondylitis of the right and left elbow.  There is no 
evidence of arthritis, no evidence of ankylosis, no evidence 
of compensable limitation of motion, and no evidence of 
nonunion, malunion, flail joint, false joint or other 
impairment of the forearm/elbow that warrants the assignment 
of a rating in excess of 10 percent for the right elbow 
epicondylitis or the assignment of a compensable rating for 
the left elbow epicondylitis at any time during the appeal 
period.  

Importantly, however, when evaluating joint disabilities 
rated on the basis of limitation of motion, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  That 
is precisely what the RO did in this case.  More 
specifically, the RO assigned an initial 10 percent rating 
for the service-connected epicondylitis of the right elbow, 
even though limitation of motion has always been in the 
noncompensable range, because there is evidence of functional 
loss due to pain.  
The medical evidence of record, including examinations in 
July 2000, December 2002, December 2005, October 2006, and 
January 2008 all noted that the Veteran had pain in both 
elbows, but that the pain his right elbow was always 
considered worse.  Moreover, the recent radiographic findings 
note a "loose body" in the right humerus, which serves to 
support the Veteran's contention that pain in the right elbow 
is more severe than on the left side.  Significantly, the 
Veteran is right-handed, and the right elbow is therefore the 
major elbow, which, logically, results in more functional 
loss on the right than the left.  Although the Veteran 
reports pain in the left elbow, the same degree of functional 
loss due to pain is not shown on the left side.  This is 
supported by the findings on various examinations noting that 
the left elbow epicondylitis was not always 
symptomatic/active.  

Although the Veteran experiences pain in both elbows, there 
is no basis on which to assign ratings in excess of those 
currently assigned.  Flexion on the right is not limited to 
90 degrees and flexion on the left is not limited to 100 
degrees.  There is no objective evidence of arthritis or 
ankylosis of either elbow.  The 10 percent rating assigned 
for the right elbow is based on functional loss due to pain 
pursuant to 38 C.F.R. § 4.40.  The pain associated with the 
left elbow is not supported by adequate pathology to warrant 
a compensable rating.  

At no time during the appeal period has the symptomatology of 
the right and left elbow warranted higher ratings than those 
currently assigned.  Thus "staged" ratings are not 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected right and left elbow disabilities 
under consideration here have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise render 
impracticable the application of the regular scheduler 
standards.  There is no doubt that the Veteran has pain in 
both elbows, which would certainly result in certain work 
restrictions.  However, the regular schedular standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 10 percent for 
the service-connected right elbow epicondylitis and 
entitlement to an initial compensable rating for the left 
elbow epicondylitis; there is no doubt to be resolved; and 
higher initial ratings are not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

The appeal for an initial rating in excess of 10 percent for 
the service-connected epicondylitis of the right elbow is 
denied.  

The appeal for an initial compensable rating for the service-
connected epicondylitis of the left elbow is denied.  


REMAND

In a May 2008 rating decision, the RO granted service 
connection for Morton's neuroma, right foot, and assigned an 
initial 10 percent rating, effective from April 10, 2003.  
The Veteran subsequently submitted a timely Notice of 
Disagreement, received at the Board in February 2009, that 
specifically disagreed with the assigned effective date of 
April 10, 2003 for the grant of service connection for 
Morton's neuroma, right foot.

The RO has not yet issued a Statement of the Case as to the 
issue of entitlement to an effective date prior to April 10, 
2003 for the grant of service connection for Morton's 
neuroma, right foot.

As such, the RO is now required to send the Veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  When a Notice 
of Disagreement has been submitted, the appellant is entitled 
to a Statement of the Case.  The failure to issue a Statement 
of the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of 
the Case as to the issue of entitlement 
to an effective date prior to April 10, 
2003 for the grant of service connection 
for Morton's neuroma, right foot in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the Veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


